Motion for leave to appeal as a poor person denied, without costs. Motion to dispense with printing granted to the extent that the printing of the exhibits be dispensed with; the originals thereof to be handed up on the argument or submission of the appeal. In other respects, the motion is denied, without costs. Motion to extend time granted on condition that appellant perfect the appeal for the November Term, beginning Monday, October 29 (for which term the ease is set down) and be ready for argument when reached; otherwise, motion denied, with $10 costs. Motion for a stay granted on condition that appellant continue to pay the $35 a week awarded for support of the infant and that payment of the $10 a week awarded for support of the wife be suspended pending the determination of the appeal herein. Present — Nolan, P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.